Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  POLLY BASSETT,

         Plaintiff,

  v.

  WAL-MART STORES EAST, LP

        Defendant.
  _____________________________________/

   DEFENDANT’S REPLY BRIEF IN FURTHER SUPPORT OF ITS MOTION
  FOR PROTECTIVE ORDER REQUESTING A BRIEF POSTPONEMENT OF
        THE VIDEOTAPED DEPOSITION DUCES TECUM OF THE
                ORGANIZATION REPRESENTATIVE

        Defendant WALMART STORES EAST, LP (“Walmart”), by and through

  undersigned counsel and pursuant the relevant Federal Rules of Civil Procedure,

  hereby serves its Reply Brief in Further Support of Its Motion for Protective Order

  Requesting a Brief Postponement of the Videotaped Deposition Duces Tecum of the

  Organization Representative (“Motion”)(ECF No. 37), and in support thereof states

  as follows:

                                     Preliminary Statement

        This Court should grant Walmart’s Motion seeking a brief postponement of

  the deposition duces tecum of the corporate representative to allow for a reasonable

  time for Walmart to comply with this Court’s Order dated this past Friday, January

  18, 2019.     As set forth in its Motion, despite diligent efforts, Walmart has had

  insufficient time to investigate and prepare for its corporate representative to



                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 2 of 7



  testify regarding any leaks and repairs to the roof above the store’s vestibule for the

  six months before and six months after the subject incident as required by this

  Court’s Order. (ECF No. 36). Because Plaintiff’s initial request was overbroad and

  not properly limited in time or scope as it requested an unreasonable period of four

  years, Walmart had to await a Court order to resolve the dispute before engaging in

  the efforts necessary to locate and evaluate such a request for records spanning

  years. Now that the request has been limited to six months before and six months

  after the incident by the Court, Walmart will require at least seven (7) business

  days to gather the requested information and seeks an Order postponing the

  deposition of January 23, 2019. Walmart has already confirmed the corporate

  representative availability and offered to Plaintiff to reschedule the deposition for

  either January 30th or 31st.

         In this Reply Walmart will also rebut the numerous misrepresentations

  contained within Plaintiff’s Response (ECF No. 38) so that the Court may have a true

  and correct record before it.

         A. Walmart has had insufficient time to investigate and prepare to
            testify regarding leaks and repairs to the roof above the store’s
            vestibule.

         Walmart’s request for a brief postponement of the deposition of the corporate

  representative to allow sufficient time to gather the information necessary to

  respond to Matters for Examination 16 and 17 in accordance with the Order entered




                                                2

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 3 of 7



  on Friday, January 18, 2019 is reasonable.         A brief synopsis of the relevant facts

  shows that Walmart has acted reasonably and timely.

        On December 18, 2018, Plaintiff served her Notice of Deposition identifying

  forty-four (44) Matters for Examination and nine (9) duces tecum requests. Despite

  there being forty-four requests, Walmart worked diligently in the holiday season to

  promptly serve objections to the areas of inquiry within five days, on December 23,

  2018, so that Plaintiff could be aware of the objections Walmart hard and the

  parties could confer before the deposition.         On December 27, 2018, Plaintiff’s

  counsel emailed counsel for Walmart and threatened to file a motion for sanctions if

  Walmart filed or did anything on the case over the holidays as he planned on being

  out of the jurisdiction for his honeymoon. No motions were filed over the holidays.

  On January 11, 2019, after conducting a good faith conference with Plaintiff’s

  counsel on the forty-four areas of inquiry, Walmart filed its motion for protective

  order (ECF No. 26).      On January 15, 2019, this Court overruled Walmart’s

  objections regarding timeliness with respect to the duces tecum requests only.

  (ECF No. 30). Said Order gave Plaintiff the opportunity to explain “the relevance

  and proportionality to the needs of the case” for matters for examination 16 and 17

  relating the roof leaks and roof repairs. Id. On January 15th when the Order was

  entered, Walmart had no duty to investigate leaks and repairs to the roof as its

  objections were pending.       Plaintiff’s response argued the “relevance” of the

  information sought, but did not address the broad scope of time. (ECF No. 31).


                                               3

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 4 of 7



  Notably, Plaintiff’s requests sought a minimum of four (4) years of information

  given that this subject incident occurred on December 24, 2016. This broad request

  posed an undue burden on Walmart.

        Walmart’s duty to investigate and prepare its corporate representative for

  leaks and repairs arose on January 18th when this Court ruled on Walmart’s Motion

  for Protective Order as to Matters for Examination 16 and 17 and limited the scope

  of discovery regarding leaks and roof repairs to six months before the incident and

  six months after the incident. (ECF No. 36). Defense counsel immediately advised

  Walmart of the Court’s Order addressing the scope of discovery regarding leaks and

  roof repairs. Notwithstanding its diligence in complying with the Court’s Order,

  Walmart will need at least seven (7) business days to search the information and to

  properly respond. Thus, Walmart seeks an Order permitting a brief postponement

  of the deposition of January 23, 2019 to either January 30th or 31st.

        B. Walmart has provided has timely responded to discovery.

        Walmart is cognizant of the discovery cut-off of February 14, 2019 and has

  fully complied with Plaintiff’s discovery requests.            Plaintiff’s complaints that

  Walmart has not identified some of the associates seen in the CCTV footage is

  nothing more than rehashing the arguments of her Expedited Motion to Compel

  Better Responses to Discovery, which was promptly denied by this court. (ECF No.

  34). As the Court correctly noted on January 18, 2019 Interrogatory No. 8 only

  required that Walmart provide the names of associates with knowledge of Plaintiff’s


                                                4

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 5 of 7



  incident. (ECF No. 35).    After this Court denied Plaintiff’s Motion, Plaintiff served

  without leave of court, her Second Slip and Fall Interrogatories1 seeking, in part,

  the names and addresses of the associates who walked through the store’s vestibule.

  Despite the fact that the Interrogatories are untimely and exceed the limits of the

  Federal Rules of Civil Procedure, today, Walmart identified, to the extent possible,

  the employees who appear in the CCTV footage. This should eliminate any claims

  of prejudice by Plaintiff for the brief postponement of the deposition to January 30th

  or 31st.

         Plaintiff also misrepresents Walmart’s position to Plaintiff’s request for an

  extension of the pre-trial deadlines. As stated in Walmart’s Response to Plaintiff’s

  Verified Expedited Motion to Continue Pretrial Deadlines (ECF No. 29), Walmart did

  not oppose Plaintiff’s request for extension of the pre-trial deadlines and in an effort

  to avoid unnecessary briefing with this Court, revised Plaintiff’s draft Motion for

  Continuance so that it was fair to both parties. Plaintiff rejected Walmart’s offer and

  filed a motion rife with false and misleading representations in this case. (ECF No.

  25) forcing Walmart to file a Response in opposition solely to rebut the gross

  misrepresentations and correct the record (ECF No. 29).

         In light of the fact that the Order limiting the Matters for Examination was

  entered on January 18, 2019 and Monday, January 21, 2019 was a holiday,

  Walmart could not have responded to this matter any sooner.                  Thus, Walmart

  1Said Interrogatories are untimely and exceed the limits set forth in the Federal
  Rules of Civil Procedure.

                                                5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 6 of 7



  submits that a brief postponement to either January 30th or 31st to gather the

  requested information is reasonable and does not prejudice Plaintiff.

        WHEREFORE, Defendant WAL-MART STORES EAST, LP, prays this

  Honorable Court grant the Walmart’s Motion and any other relief deemed just and

  proper.

                                             Respectfully submitted,
                                             /s/ Gilda M. Chavez
                                             Jerry D. Hamilton
                                             Florida Bar No. 970700
                                             jhamilton@hamiltonmillerlaw.com
                                             Annalisa Gutierrez
                                             Florida Bar No. 97940
                                             agutierrez@hamiltonmillerlaw.com
                                             Gilda M. Chavez
                                             Florida Bar No. 973173
                                             gchavez@hamiltonmillerlaw.com
                                             HAMILTON, MILLER & BIRTHISEL, LLP
                                             150 Southeast Second Avenue, Suite 1200
                                             Miami, Florida 33131-2332
                                             Telephone: (305) 379-3686
                                             Facsimile: (305) 379-3690
                                             Attorneys for Wal-Mart Stores East, LP



                              CERTIFICATE OF SERVICE

         HEREBY CERTIFY that on January 22, 2019, I certify that the foregoing is
  being served this day on all counsel of record or pro se parties identified on the
  following Service List.
                                             /s/ Gilda M. Chavez
                                             Gilda M. Chavez, Esq.




                                                6

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 39 Entered on FLSD Docket 01/22/2019 Page 7 of 7



                                     SERVICE LIST

  Matthew Sean Tucker
  Tucker Law
  200 SE 6th Street
  Suite 405
  Fort Lauderdale, Florida 33301
  Matt@TuckerUp.com




                                              7

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
